t c memo united_states tax_court james b clark petitioner v commissioner of internal revenue respondent docket no filed date james b clark pro_se inga c plucinski and marion k mortensen for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax an addition_to_tax and penalties as follows year deficiency addition_to_tax and penalties sec_6651 sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure -- dollar_figure -- dollar_figure the issues for decision1 are whether petitioner had gross_income and deductions in the amounts respondent determined for and we hold he did whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 for and for the accuracy-related_penalty under sec_6662 for and we hold that he is findings_of_fact some of the facts have been stipulated and are so found we ordered the parties to file posttrial briefs respondent did so petitioner did not under these circumstances we may hold petitioner in default on all issues for which he bears the burden_of_proof see 84_tc_693 affd without published opinion 789_f2d_917 4th cir furniss v commissioner tcmemo_2001_137 mcgee v commissioner tcmemo_2000_308 however we decide this case on the record as it stands we base our understanding of petitioner’s position on his petition and trial testimony section references are to the internal_revenue_code as amended and in effect for the years in issue a petitioner petitioner resided in salt lake city utah when the petition was filed he was married to brenda j clark mrs clark during the years in issue petitioner studied finance at idaho state university he has a degree in accounting from brigham young university over the years petitioner has worked as a distribution clerk truck driver stockbroker and restaurant owner and as sole_proprietor of a business known as totally awesome internet tai petitioner and his family formerly lived in idaho petitioner moved to salt lake city in date to work for boise cascade office products but he did not work for that company after date his family moved to salt lake city in petitioner worked intermittently for dell super computers during the years in issue b petitioner’s tax returns petitioner and mrs clark filed a joint form_1040 u s individual_income_tax_return for which respondent received on date on that return they reported dollar_figure of gross_income dollar_figure of taxable_income dollar_figure tax due and dollar_figure tax withheld and they claimed a dollar_figure refund they deducted dollar_figure for moving_expenses and dollar_figure for itemized_deductions petitioner kept few if any records about dollar_figure of the amount he deducted for moving_expenses was the cost of replacing the roof on his house in idaho in date petitioner organized a corporation named totally awesome internet services inc tais inc tais inc was dissolved in date after dissolution petitioner continued to operate the business as a sole_proprietorship petitioner prepared and he and mrs clark timely filed a joint income_tax return for they reported dollar_figure of income dollar_figure tax due and dollar_figure tax withheld and they claimed a dollar_figure refund on a schedule c profit or loss from business included with that return they reported dollar_figure in gross_receipts and sales for tai and deducted dollar_figure in business_expenses jackson hewitt tax service prepared and electronically filed a joint income_tax return for for petitioner and mrs clark on that return they reported dollar_figure of income dollar_figure of itemized_deductions dollar_figure tax due and dollar_figure tax withheld and they claimed a dollar_figure refund they deducted dollar_figure of unreimbursed employee_expenses petitioner allegedly incurred in c respondent’s examination of petitioner’s tax returns for and respondent selected petitioner and mrs clark’s federal_income_tax return for examination on date petitioner and mrs clark executed a consent to extend the time to assess tax for respondent later expanded the audit to include their and joint returns during and petitioner and mrs clark maintained a joint checking account with the veterans’ administration medical center university federal credit_union vamcu respondent’s tax examiner the examiner reviewed petitioner and mrs clark’s bank statements including monthly statements for the vamcu joint checking account and conducted a bank_deposits analysis the examiner concluded on the basis of the bank_deposits analysis that petitioner and mrs clark failed to report taxable_income of dollar_figure for and dollar_figure for the examiner also concluded that petitioner failed to report dollar_figure in gross_receipts and sales on schedule c for the examiner asked petitioner to substantiate the moving_expenses that he and mrs clark had deducted on their tax_return in response petitioner gave to the examiner two checks purportedly payable to dave’s moving and storage and a summary of moving_expenses purportedly from dave’s moving and storage petitioner fabricated these items dave’s moving and storage did not exist the examiner adjusted petitioner and mrs clark’s itemized_deductions for the examiner asked petitioner to substantiate the schedule c business_expenses that he and mrs clark deducted on their tax_return and the unreimbursed employee business_expenses that they deducted on their return petitioner did not substantiate any of those deductions some of the amount petitioner deducted as unreimbursed employee_expenses was job hunting expenses the examiner did not attribute any income to them on the basis of deposits in the account of tais inc opinion a whether petitioner had gross_income in the amounts respondent determined for and petitioner contends that respondent overstated the amounts of petitioner’s unreported gross_income for and we disagree if a taxpayer does not maintain adequate books_and_records the commissioner may reconstruct the taxpayer’s income by any reasonable method which clearly reflects income sec_446 348_us_121 including the bank_deposits method 94_tc_654 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra pincite petitioner did not keep adequate books_and_records for the years in issue the examiner used the bank_deposits method to estimate petitioner’s gross_income for those years petitioner contends that the examiner incorrectly counted his transfers of funds from one account to another in and as income we disagree the examiner testified and her bank_deposits worksheet shows that she did not count funds transferred from one account to another as income to petitioner for and petitioner contends that the examiner improperly treated overdraft transfers as taxable receipts we disagree the examiner testified and her bank_deposits worksheet shows that she recorded overdraft transfers first as receipts and then as transfers from receipts and so she did not treat overdraft transfers as taxable receipts petitioner made no other arguments relating to respondent’s determination of his and mrs clark’s gross_income we sustain respondent’s determination of petitioner’s gross_income for and b whether petitioner had more deductions than respondent allowed for and petitioner contends that he had more deductions than respondent allowed for and specifically petitioner contends that he had substantial amounts of moving_expenses in business_expenses in and unreimbursed employee_expenses in moving_expenses generally a taxpayer may deduct moving_expenses paid_or_incurred during a taxable_year in connection with beginning qualifying work at a new qualifying location sec_217 a taxpayer may deduct as moving_expenses only the cost of transporting household goods and personal effects and travel including lodging but not meals from the former residence to the new residence sec_217 petitioner bears the burden of proving he may deduct moving_expenses petitioner did not substantiate any of the claimed moving_expenses petitioner testified that about dollar_figure of the dollar_figure that he deducted as moving_expenses is the amount he spent to replace the roof on his idaho home that expense is not deductible under sec_217 business_expenses a telephone expenses petitioner contends that he had about dollar_figure in telephone expenses for tai in he testified that telephone expenses of about dollar_figure were eventually paid petitioner offered no telephone bills showing amounts owed or bank records to show that he paid any telephone bills in or at any time we conclude that petitioner may not deduct any amount as a telephone business_expense for b internet uplink services expense petitioner testified that he paid about dollar_figure to an entity known as viawest for internet uplink services and he contends that he may deduct that amount for we disagree petitioner does not contend nor does the record support a conclusion that the burden_of_proof is shifted to respondent under sec_7491 petitioner prepared and gave the examiner a summary of viawest expenses for tais inc petitioner had no invoices or copies of canceled checks showing that he incurred or paid those amounts petitioner offered in evidence a summary of payments tais inc made to viawest and a set of viawest invoices respondent’s counsel and the examiner could not reconcile the summary of payments tais inc made to viawest with respondent’s bank_deposits analysis and petitioner could not explain the discrepancy petitioner did not offer into evidence or make available to respondent’s counsel all of the documents on which the summary of payments was purportedly based see fed r evid petitioner gave respondent copies of viawest invoices for the first time at trial respondent asked for bank records to show that petitioner paid the amounts stated in those invoices the court gave petitioner days following trial to provide respondent with bank records to corroborate the summary of payments and the viawest invoices described above petitioner did not do so we conclude that petitioner may not deduct any amount for internet uplink services expense in c conclusion we conclude that petitioner has not proven that he is entitled to deduct any business_expenses for by order the summary of payments and the viawest invoices described above were not admitted in evidence unreimbursed business_expenses petitioner contends that he had dollar_figure in unreimbursed employee_expenses in we disagree petitioner did not offer any persuasive evidence showing that he may deduct any of these amounts there is no evidence that petitioner paid any amounts for unreimbursed employee business_expenses in we conclude that petitioner may not deduct any amount for unreimbursed employee business_expenses in and we sustain respondent’s determination of petitioner’s deficiencies for and c whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 for and for the accuracy-related_penalty under sec_6662 for and sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose a particular addition_to_tax or penalty to meet that burden the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 respondent has met the burden of production with respect to the addition_to_tax for failure to timely file a return for by showing that petitioner and mrs clark filed a joint return on date respondent has met the burden of production with respect to the accuracy-related_penalty under sec_6662 by showing that petitioner has no records and submitted false documents to the examiner petitioner made no argument that he was not liable for the addition_to_tax for failure_to_file under sec_6651 for or for the accuracy-related_penalty under sec_6662 for and we conclude that petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 for and for the accuracy-related_penalty under sec_6662 for and to reflect the foregoing decision will be entered for respondent
